DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot due to the amendment to the claims.

	
Response to Amendment
Support for the amendments to claims 1, 2, and 5 can be found in Applicant’s specification in Figs. 1-7 
The amendments to claims 1, 2, and 5 have been entered.
	


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended to recite:
A battery module comprising: 
a plurality of battery cells each having an electrode at one end, 
a cell accommodating portion made of resin and accommodating the plurality of battery cells, and 
a cooling portion for cooling the plurality of battery cells, 
wherein the cooling portion includes 
a first metal portion disposed on opposing the respective one ends and having an upper surface facing the opposing the respective one ends, and 
a plurality of second metal portions extending from the upper surface of the first metal portion to the one ends of the plurality of battery cells and disposed between the plurality of battery cells, 
wherein the cell accommodating portion includes 
a resin insert portion formed by insert molding at least the upper surface of the first metal portion and the plurality of second metal portions, and 


Authorization for this examiner’s amendment was given in an interview with William Battista on 01/27/2022 and a voicemail on 02/04/2022.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1-6.
Independent claim 1 has been amended to recite “wherein the cell accommodating portion has a side wall that surrounds the first metal portion and the plurality of battery cells, and at least one of the second metal portions is contained inside the side wall.”
Previously cited Chorian (US 20160064783 A1) disclosed a battery module comprising: a plurality of battery cells each having an electrode at one end, a cell accommodating portion (drawn to traction battery case 64 in Figs. 2-3) including an insert portion accommodating the plurality of battery cells, and a cooling portion for cooling the plurality of battery cells wherein the cooling portion includes a first metal portion (drawn to thermal plate 76 in Fig. 2) disposed on ends of the plurality of battery cells opposite of the one end and having an upper surface facing the ends of the plurality of battery cells opposite of the one end, and a plurality of second metal portions (drawn to fins 70 in Fig. 2) extending from the upper surface of the first metal 
Previously cited Uchida (US 20210141861 A1) taught that resin is a material that can be efficiently formed by molding.
Previously cited Veejay Plastic (What is Insert Molding? Why is it Important?) taught insert molding would provide reduced assembly and labor costs, increased reliability, and reduce the size and weight of the battery module.
However, none of the prior art of record discloses nor would teach to modify the cell accommodating portion of Chorian to include a side wall that surrounds the first metal portion and the plurality of battery cells, and at least one of the second metal portions is contained inside the side wall. 
Further, it would not be obvious to change the form or shape, or rearrange, the cell accommodating portion of Chorian to include a side wall that surrounds the first metal portion and the plurality of battery cells, and at least one of the second metal portions is contained inside the side wall because Chorian discloses their accommodating portion is desired to not fully cover the sides of each battery cell to allow heat to disperse from the battery cells via the second metal portions (P23, 29).
Therefore, the references fail to teach or suggest the particulars of independent claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 1. Since claims 2-6 depend on claim 1, they are allowable for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/M.G.B./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729